Exhibit 23.1 Consent of Independent Certified Public Accountants We have issued our report dated February12, 2010 accompanying the financial statements of Lifecore Biomedical, LLC for the year ended December31, 2009 and the period from March27, 2008 to Decem­ber31, 2008 included in this Current Report on Form 8-K/A.We hereby consent to the incorporation by reference of said report in the Registration Statements of Landec Corporation on Forms S-8 (Nos. 333-109889, effective October22, 2003; 333-89368, effective May30, 2002; 333-62866, effective June13, 2001; 333-06163, effective June17, 1996; 333-29103, effective June13, 1997; 333-80313, effective June9, 1999; 333-52339, effective May11, 1998; 333-129895, effective November22, 2005; and 333-163926, effective December22, 2009). Minneapolis, Minnesota July 9, 2010 /s/ Grant Thornton LLP
